Citation Nr: 1447054	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-11 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.  He died in March 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The Veteran visited the DMZ in Korea during service, and is presumed to have been exposed to herbicides during that time.

2.  The Veteran died of ischemic heart disease.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran was exposed to herbicides during service and that such exposure caused the illnesses which caused his death.  Specifically, the appellant contends that the Veteran was exposed to herbicides during his service with a unit in Korea that served in an area at or near the demilitarized zone (DMZ).  

If a Veteran was exposed to herbicides during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of that disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  The presumptive diseases for exposure to herbicides include ischemic heart disease.  38 C.F.R. § 3.309(e) (2013).  

The Board notes that there are specific guidelines for processing of claims involving Agent Orange exposure based on service in Korea during the Vietnam Era, as indicated under VA's Adjudication Procedure Manual.  See M21-1MR, IV.ii.2.C.10.p; M21-1MR, IV.ii.2.C.10.q (Dec. 16, 2011).  Under these guidelines, the presumption of exposure to herbicides will be extended to Veteran's who served in a unit that VA or the Department of Defense (DoD) has determined to have operated in an area at or near the demilitarized zone (DMZ) during the period from April 1, 1968, and August 31, 1971, or on a factual basis if the Veteran's service was not between April 1, 1968, and August 31, 1971, and in a unit that VA or the DoD has determined to have operated in an area at or near the DMZ.  For purposes of application of these sections, the occupational duties and base assignment of the claimant are determined on a facts-found basis, and if sufficient facts are not available to make such determination, then specific additional development measures are prescribed.

A review of the Veteran's DD-214 reveals that the Veteran had service in the U.S. Army Pacific for one year, two months, and twenty-one days.  The Veteran's service personnel records reflect that he served with Company B, 51st Signal Battalion, Eighth Army in Korea for the period from February 1968 to May 1969.  

Looking at the evidence of record, the Veteran, while still alive, went to see a VSO in an effort to obtain health benefits.  Per a letter, the representative described asking the Veteran if he had been in the DMZ in service, to which the Veteran explained where and why he was in the DMZ.  Of note, the Veteran described having to retrieve broken down vehicles from the DMZ, which appears to be consistent with his MOS of Vehicle Track Mechanic.  Moreover, it is not questioned that the Veteran was stationed less than 30 miles from the DMZ.  As such, his account is consistent with the places, types, and circumstances of his service, and the Board affords it considerable weight.  38 U.S.C.A. § 1154(a). 

Moreover, the representative noted that the Veteran had not come in with any agenda and did not actually know what the relevance of the DMZ was for service connection purposes.  This adds weight and credibility to the Veteran's accounts.  Additionally, the Veteran's accounts were consistent throughout his statements and he did not attempt to exaggerate his story to fit any narrative.  

The Veteran is competent to report where he was during service as it is something that is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Board finds the Veteran's accounts credible. 
 
Therefore, on a facts found basis, the Board concludes that the Veteran's service included visitation to the Korean DMZ and he is therefore presumed to have been exposed to herbicides while in service.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2013).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2013).  To be a contributory cause of death, the service-connected disability must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death.  It is not sufficient to show that it casually shared in producing death.  A causal relationship must be shown.  38 C.F.R. § 3.312 (2013).

Here, the Veteran died as a result of ischemic heart disease, which is a disease that is presumptively linked to herbicide exposure.  As such, the Board finds that the criteria for service connection for the cause of the Veteran's death have been met, and the appellant's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for the cause of the Veteran's death is granted.  


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


